The Chancellor.
This case comes before me for final hearing on the bill, answer and exhibits.
Considering the provisions of John Owens’ will, which is in these words, in respect to his personal estate: “ So much as may remain after paying my just debts and supporting my wife during her life, which I wish her to enjoy freely, and who by the present Act of Assembly of this State would bo compelled to give surety for the full amount of the same to the legatees, and she being a legatee for life,—therefore order that such provision shall not be enforced respecting my wife; and that in collecting my personal estate after the death of my said wife, no more shall be demanded than there appears actually to remain; so' that, should misfortune overtake my said wife, that the legatees to this my personal estate may not expect any more than shall remain of said balance, if any;” and considering that no balance of the personal estate of the said John Owens has been proved in this cause to have remained after the death of the said Mary Owens,—unless the said sum of $12.68, the difference between the amount of the said two notes and the sum of $574.30, the amount which the said executrix charged herself in her said testamentary account as having received from the said Jonathan Owens, can be considered as the balance of the personal estate of John Owens remaining after the death of the said Mary Owens; and considering, further, that Joseph T. Adams not having been appointed administrator de bonis own euon testamento annexa of said John Owens, deceased, until the third day of January, 1879, and that the bill states that the said .Jonathan Owrens was at the time of tiling the bill in this cause insolvent, and had been insolvent ever since the year 1858, a period anterior to the death of Mary Little, formerly Mary Owens, and that the said sum of $12.68 could not nowr be collected by the said administrator de bonis oo.on,—I am of opinion that tlie amount of indebtedness alleged in tlie 1)111 of Jonathan Owens, to the said John Owens in his lifetime, cannot be deducted from the share and interest of " the said Jonathan Owens in tlie sum of $4,430.30.
*492That sum is a trust fund in the hands of Isaac D. Owens and John Owens, to be distributed by them as directed in the will of John Owens, in the shares and proportion in said will mentioned. They have no authority to sue for or collect any debt due to the estate of John Owens whatever; but authority only to distribute the proceeds of the sale of the land, and such of the personal estate, including debts, of course, , which should remain after the death of Mary Owens, and which should be received and paid over to them by the administrator de bonis non of the said John Owens, deceased.
The powers of the trustees are limited by the object and purposes of the trust, and can be exercised by them only in conformity thereto'.
I therefore decline to decree in accordance with any of the prayers of the complainant in his bill, and order that the preliminary injunction heretofore awarded in this cause be dissolved, and that the bill be dismissed, with costs.